Citation Nr: 9919991	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The record indicates that the veteran had active military 
service from June 1966 to January 1969, and from January 1970 
to September 1986.  His final DD Form 214, issued upon his 
retirement in September 1986, indicated that he had more than 
20 years of active service, including foreign service in 
Vietnam.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  In October 1997, the appellant 
requested that the veteran's claims file be transferred to 
the Los Angeles, California, RO, due to her current residency 
in that area.  

The Board notes that, in a September 1995 rating decision, 
the RO denied the appellant's claim for entitlement to 
dependents' educational assistance under 38 U.S.C. Chapter 
35.  From a review of the claims file, it does not appear 
that the appellant has filed a notice of disagreement or 
substantive appeal as to that issue.  Therefore, it is not 
currently in appellate status and will not be addressed in 
this decision.  



FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran was not diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam, and such exposure may not 
be presumed.  

3.  The certificate of death shows the immediate cause of the 
veteran's death was metastatic adenocarcinoma of the 
pancreas; no contributory factors were listed.  

4.  The appellant has not presented competent medical 
evidence that the veteran's pancreatic cancer was related to 
service or manifested within one year of his separation from 
service.  

5.  At the time of his death, the veteran's only service-
connected disabilities were post-operative internal 
derangement and partial medial meniscectomy of the right 
knee, and residuals of a fracture of the distal one-third of 
the right little finger.  

6.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of service connection for the cause of the veteran's 
death is plausible under the law.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a), (e), 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's final DD Form 214 reveals that he 
served in the Republic of Vietnam, as he was a recipient of 
the Vietnam Service Medal, and the Republic of Vietnam 
Gallantry Cross Unit Citation with Palm.

Service medical records do not show any treatment for, or 
diagnosis of, pancreatic cancer.  At a periodic examination 
in November 1972, clinical evaluation of all body systems was 
normal.  Similar findings were made upon examination in July 
1975.  In addition, it was noted that digital rectal 
examination was normal at that time.  In a Report of Medical 
Examination, dated in March 1981, the veteran related that he 
was in good health with the exception of his right knee.  

In a Report of Medical History completed in May 1986, just 
prior to his retirement, the veteran listed numerous physical 
complaints, including residuals of a head injury, a post-
operative right knee, corneal ulcers and conjunctivitis, high 
frequency hearing loss, chest pains associated with pulled 
muscles, an irregular heart beat, and a right foot disorder.  
Upon examination, clinical evaluation of all body systems was 
normal.  Digital rectal examination was also noted to be 
normal.  The final diagnoses were bilateral hearing loss and 
arthroscopy of the right knee.  

At a compensation and pension examination in January 1987, 
the veteran presented with three complaints:  right knee 
difficulty, corneal ulcers, and heart palpitations.  The 
clinical impressions were:  post-operative internal 
derangement of the right knee, intermittently symptomatic; 
intermittent palpitations, clinically compatible with 
intermittent paroxysmal auricular tachycardia; and "rule 
out" eye and ENT disease.  No other abnormalities were 
detected.  

Treatment records from Rodney L. Worthen II, M.D., show that 
the veteran was first seen in September 1988 for complaints 
of blood in his urine.  The veteran reported that, 
approximately four weeks before, he had had intercourse with 
his wife and noticed blood in his urine the following 
morning.  He did not notice any blood in the ejaculate.  A 
week later, he had intercourse again.  He did not notice 
blood in the ejaculate, but he had tea-colored urine with the 
next void.  Since that time, he had experienced pain in his 
right testicle.  There was also a dull, constant ache in the 
left testicle, and suprapubic discomfort.  Rectal examination 
revealed a 20 gram boggy prostate that was slightly 
uncomfortable to examination.  The impression was probable 
prostatitis, with perhaps posterior urethritis.  Subsequent 
visits from October 1988, to January 1993, indicated that the 
veteran was diagnosed with chronic prostatitis and organic 
impotence.  

Dr. Worthen referred the veteran to D.R. Bartel, M.D., of 
North Texas Neurology Associates, for a neuroconsultation in 
June 1989.  The veteran's chief complaint was reported to be 
sexual dysfunction.  Dr. Bartel noted that the veteran had 
related a two-year history of recurrent prostatitis which had 
been treated with daily antibiotic therapy.  He did not 
experience incontinence, but described a slow urinary stream.  
He denied trouble with erections and explained that the main 
problem was lack of sexual desire.  Upon neurologic 
examination, the veteran's mental status and cranial nerves 
were found to be normal.  Motor strength, coordination, 
station and gait, reflexes, and sensation were also found to 
be clinically normal.  The impression was sexual dysfunction, 
with a low libido due to either hypogonadism, alcohol 
consumption, or primary pituitary disorder.  

Treatment records from Stephen R. Lemkin, M.D., of Cancer 
Care Associates, demonstrate that the veteran was seen in 
April 1994 for metastatic carcinoma of the pancreas.  The 
veteran reported a 20-year history of military service, 
working in guidance systems.  He also reported that he had 
been in Vietnam and may have been exposed to Agent Orange as 
well as certain solvents, although he did not know the exact 
types.  It was noted that, of possible significance, was the 
discovery of a low serum testosterone level approximately 
three years before.  At that time, he had been seen by Dr. 
Ross for complaints of a decreased libido.  An MRI of the 
pituitary revealed no definite diagnosis.  At present, he had 
a several-month history of mid-epigastric pain, which had 
progressed to a right lateral rib pain.  A work-up by Drs. 
Bradley Smith and Jerome Cohen showed multiple hepatic 
metastases.  In addition, the pancreatic head appeared to be 
significantly enlarged.  A liver biopsy revealed metastatic 
adenocarcinoma consistent with a pancreatic primary.  The 
clinical impression was carcinoma of the pancreas, metastatic 
to the liver.  

In an October 1994 consultation, Bradley Smith, M.D., of the 
Torrance Memorial Medical Center, noted that the veteran had 
been seen in the Emergency Room (ER) earlier that day because 
of a three-week history of pain in the left lower extremity, 
which had gradually become worse and radiated to the back of 
his thigh.  Examination at that time revealed that there was 
no swelling or redness.  In addition, the veteran experienced 
a new onset of palpitations and some shortness of breath.  An 
ultrasound of the left lower extremity revealed deep venous 
thrombosis of the left popliteal vein.  The superficial 
femoral vein was patent.  It was noted that the veteran's 
recent past medical history included a diagnosis of 
metastatic adenocarcinoma of the pancreas which was detected 
in March 1994.  He reported that he had been in the Army for 
20 years, and thought that he had been exposed to many 
hydrocarbons and toxins which he thought might be related to 
his present problem.  The clinical impressions were:  deep 
vein thrombosis of the left lower extremity; metastatic 
carcinoma presumably from the pancreas to the liver with 
possible multiple abdominal metastases; rate-related left 
bundle branch block; and rule out pulmonary emboli.  He was 
admitted and treated with Heparin via his Hickman catheter.  

An October 1994 progress note from Dr. Lemkin indicated that 
the veteran had recently been hospitalized for deep vein 
thrombophlebitis of the left lower extremity and probable 
pulmonary embolus.  Dr. Lemkin stated that this was 
undoubtedly related to the hypercoagulable state, secondary 
to his pancreatic cancer.  A CAT scan showed slight 
progression of the multiple hepatic metastases.  The 
prognosis was guarded.  

The veteran died on December [redacted] 1994.  The death certificate 
indicated that a determination regarding the immediate cause 
of his death was deferred, pending investigation.  An autopsy 
was performed, and an addendum to the death certificate 
signed by the coroner on January 31, 1995, listed the 
immediate cause of the veteran's death as metastatic 
adenocarcinoma of the pancreas.  No contributory factors were 
reported.  

In a letter dated in December 1996, Dr. Lemkin remarked that 
the veteran was a patient of his, who had died of carcinoma 
of the pancreas on December [redacted] 1994.  Dr. Lemkin noted that 
the veteran had apparent exposure to Agent Orange years 
previously.  He stated that, although the subject was under 
intensive investigation, it was his opinion that it was 
"possible or probable that Agent Orange may have had a 
contributory effect on the [veteran]'s development of 
malignancy."  

At a Travel Board hearing before the undersigned Member of 
the Board in February 1999, the appellant testified that she 
and the veteran were married shortly after he returned from 
Vietnam.  They had been married 20 years at the time of his 
death.  She further testified that he began to have health 
problems in 1975, and that he first began to have prostate 
problems in 1976-1977.  He sought treatment for the latter 
problem, and antibiotics were prescribed.  However, a biopsy 
was never performed.  The veteran was diagnosed with 
pancreatic cancer in April 1994.  The appellant asserted that 
the prostate problems could have been a precursor to the 
pancreatic cancer, i.e., the cancer may have first developed 
in the veteran's prostate.  She also related that there was 
no history of cancer in the veteran's family, and she 
believed that the cancer was caused by herbicides to which he 
was exposed in Vietnam.  

At the hearing, the appellant's representative, citing a 
judicial precedent, Alemany v. Brown, 9 Vet.App. 518 (1996), 
asserted that the appellant had presented a well-grounded 
claim for service connection because the evidence of record 
established a possible link between the veteran's death and 
his military service.  Therefore, he requested that an 
opinion be obtained to determine whether the holding in that 
case was consistent with Agent Orange legislation enacted by 
Congress, which only listed certain diseases.  Finally, at 
the conclusion of the hearing, it was agreed that the record 
would remain open at the RO for 90 days, for the appellant to 
submit additional evidence, including doctor's statements and 
a newly released study from the National Academy of Sciences 
(NAS), in support of her claim.  No further evidence was 
received at the RO during the 90-day period, and the case was 
transferred to the Board for appellate consideration.  

II.  Analysis

The first question to be answered in this appeal is whether a 
well-grounded claim for the cause of the veteran's death has 
been presented.  If not, the application for service 
connection for the cause of the veteran's death must fail, 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the U.S. Court of Veterans Appeals prior 
to March 1, 1999) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

A claim for service connection for cause of death, like a 
claim for service connection for disability by a living 
veteran, must be well grounded.  Johnson v. Brown, 8 Vet.App. 
423, 426 (1995).  Furthermore, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 
(1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993); see also Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Hence, lay persons (i.e., persons without medical training or 
expertise) are not competent to offer medical opinions.  
Heuer v. Brown, 7 Vet. App. 379 (1995); Magana v. Brown, 
7 Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  See also, Lathan v. Brown, 7 Vet.App. 359 (1995) 
(where the determinative issue involves medical etiology or 
diagnosis, medical evidence is required).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam.  
However, pancreatic cancer is not one of the presumptive 
diseases listed in either 38 U.S.C. § 1116(a) or 38 C.F.R. § 
3.309(e).  Accordingly, under the law, the veteran is not 
entitled to a presumption that his pancreatic cancer is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  See McCartt, supra.

At a hearing before the undersigned Member of the Board at 
the RO in February 1999, the appellant expressed her belief 
that the veteran's cancer may have originated in his 
prostate.  She testified that he began to have problems with 
his prostate in 1976 or 1977.  Prostate cancer is included in 
the list provided at 38 C.F.R. § 3.309(e), and, therefore, a 
diagnosis of that disease would entitle the veteran to a 
presumption that such cancer is related to exposure to 
herbicide agents in Vietnam.  However, there is no indication 
in the record that the veteran was ever diagnosed with 
prostate cancer, or any of the other diseases listed in 
either statute or regulation.  The treatment reports, as well 
as the veteran's death certificate (after an autopsy), all 
show a diagnosis of pancreatic cancer which metastasized to 
the liver.

To the extent that the appellant asserts that the veteran had 
prostate cancer, the Board notes, with all due regard for the 
sincerity of her belief, that she is not professionally 
competent to render a medical diagnosis.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra (to 
the effect that "lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit, supra.

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contained a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, and is 
now in accordance with the McCartt decision.  Hence, in the 
present case, exposure to Agent Orange may not be presumed.  

Nevertheless, the appellant may still establish service 
connection for the cause of the veteran's death on a direct 
basis by showing that his pancreatic cancer was, in some way, 
related to service.  This matter involves a medical question, 
and the Board is not permitted to draw inferences as to 
medical causation or etiology without a solid foundation in 
the record.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991).  It is the responsibility of the Board to determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and to state our reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 
11 Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  A medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a plausible claim.  See Bostain, supra, citing 
Obert v. Brown, 5 Vet.App. 30, 33 (1993), and Tirpak, supra.  

In his December 1996 letter, Dr. Lemkin's statement in 
support of direct service connection was as follows:  "it is 
possible or probable that Agent Orange may have had a 
contributory effect on the [veteran]'s development of 
malignancy."  (Emphasis added).  Although this statement was 
clearly made by a competent medical professional, it is far 
too speculative to well ground the appellant's claim.  With 
all due regard for the medical expertise of Dr. Lemkin, his 
statement as to whether there was an etiological nexus 
between Agent Orange and the veteran's pancreatic cancer is 
far from unequivocal; in fact, it is clearly couched in terms 
of possibility.  Furthermore, even assuming that the veteran 
was exposed to Agent Orange (an assumption made by Dr. 
Lemkin), the opinion does not provide any rationale or 
scientific basis for his conclusion as to cause-and-effect.  
See Bloom, supra.  In fact, Dr. Lemkin acknowledged that the 
subject was under "intensive investigation," and offered no 
explanation regarding his expertise or knowledge in the area.  
We note that the appellant and her representative stated, at 
the hearing before the undersigned Member of the Board at the 
RO in February 1999, that additional opinions from the 
veteran's treating physicians would be sought, including a 
more detailed report from Dr. Lemkin and a study from the 
NAS; however, further evidence was not submitted, either to 
the RO during the 90-day period that the record was held 
open, or directly to the Board.  

Contrasting with Dr. Lemkin's comments in favor of this 
claim, the Board notes that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," the NAS 
issued a report entitled Veterans and Agent Orange: Health 
Effects of Herbicides Used in Vietnam, on July 27, 1993, 
which found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.  A 
second report, entitled Veterans and Agent Orange: Update 
1996, was issued by the NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed disease is not among 
those disorders so recognized.  See 61 Fed. Reg. 41,442-449 
(1996).

Based upon its ongoing work pursuant to the Agent Orange Act 
of 1991, the NAS will soon be issuing a report entitled 
Veterans and Agent Orange, Update 1998.  This may be the NAS 
report to which the appellant's representative referred at 
the Travel Board hearing.  Although that publication is not 
yet available, an Executive Summary has been posted on the 
Internet, at "http://www.nap.edu/html/update98/," on the 
NAS publications website.  That document notes that Public 
Law No. 102-4, among other things, tasked the NAS with 
conducting biennial updates that would review newly published 
scientific literature regarding statistical associations 
between health outcomes and exposure to dioxin and other 
chemical compounds in these herbicides.  The committee 
members producing the update were selected because they are 
leading experts in their fields, have no conflicts of 
interest with regard to the matter under study, and have 
taken no public positions concerning the potential health 
effects of herbicides in Vietnam veterans or related aspects 
of herbicide or dioxin exposure.  The committee's goal was to 
seek the most accurate information and advice from the widest 
possible range of knowledgeable sources.  Id.

In the aforementioned Executive Summary of the NAS' 
forthcoming Veterans and Agent Orange, Update 1998, there 
appears "Table 1 Updated (1998), Summary of Findings in 
Occupational, Environmental, and Veterans Studies Regarding 
the Association Between Specific Health Outcomes and Exposure 
to Herbicides."  That table indicates that there is 
inadequate or insufficient evidence to determine whether an 
association exists between exposure to herbicides and a 
number of health outcomes, including hepatobiliary cancers.  
In the veteran's case, we recognize that his liver cancer was 
found to be metastatic from a primary cancer of the pancreas.  
With regard to the latter disorder, Table 1, above, 
specifically reports that there is limited/suggestive 
evidence of no association between exposure to herbicides and 
gastrointestinal tumors (stomach cancer, pancreatic cancer, 
colon cancer, rectal cancer).

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent Statement of the Case or 
Supplement Statement of the Case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  Here, however, we have not relied 
in any way upon the aforementioned Executive Summary of the 
forthcoming NAS update on Agent Orange.  We have simply 
referred to it for informational purposes.  Under the process 
prescribed by law, upon final publication of the NAS report, 
the Secretary of Veterans Affairs will review it and 
determine what, if any, action should be taken with regard to 
the regulations which govern Agent Orange claims, and will 
publish notice of any such action in the Federal Register.

To the extent the appellant's representative asserts that the 
Court's holding in Alemany, supra, is applicable in the 
present case, the Board points out that, in that case, the 
Court found the veteran's claim for service connection for a 
seizure disorder to be well grounded because he had presented 
the three requirements of a well-grounded claim outlined in 
Caluza, supra.  There was competent evidence that the veteran 
had a current seizure disorder, evidence of episodes of 
headaches in service, and a "possible" link between the 
seizure disorder and the headaches in service in the form of 
a speculative statement from one of the veteran's treating 
physicians.  In finding that the claim was well grounded, the 
Court specifically noted that there were no contrary opinions 
of record.  In fact, VA examiners had reported that there was 
not enough information to accurately determine the etiology 
of the veteran's seizure disorder, and did not exclude the 
opinion set forth by the veteran's treating physician.  

However, in the present case, the appellant, as outlined 
above, has not met her burden of presenting a well-grounded 
claim.  While she has presented a statement from a medical 
professional which indicated that the veteran's pancreatic 
cancer may have been related to exposure to Agent Orange in 
service, this opinion presumes that the veteran was exposed 
to Agent Orange.  Moreover, as clearly noted above, the 
presumption of exposure to herbicide agents in Vietnam is 
only available when the veteran has been diagnosed with one 
of the diseases that have been associated with such exposure, 
based upon extensive scientific study.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e); McCartt, supra.  Hence, the 
medical opinion submitted, as it presently stands, is 
insufficient to well ground the claim.  

In conclusion, although we are very sympathetic with the 
appellant's loss of her husband, and we appreciate her 
thorough and forthright testimony at the hearing, we find a 
lack of competent medical evidence to support a well-grounded 
claim.  In addition, although we realize that the appellant 
is sincere in her belief that there was a relationship 
between military service and the cause of the veteran's 
death, or that the veteran had prostate cancer, she, like the 
Board, lacks professional medical expertise and thus is not 
competent to establish such a scientific relationship.  See 
Bostain, Routen, Moray, Grottveit, Espiritu, supra.  

In view of the foregoing, the Board concludes that service 
connection for the cause of the veteran's death may not be 
presumed as a matter of law, that there is no competent 
medical evidence linking it to exposure to Agent Orange in 
Vietnam, and that no competent medical evidence otherwise 
links the cause of the veteran's death to service or to a 
service-connected disability.  Therefore, the appellant's 
claim that the cause of the veteran's death is related to 
service is not plausible under the law, and must be denied as 
not well grounded.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

